NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           CANDACE G., Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, A.G., A.G., A.G., Appellees.

                              No. 1 CA-JV 21-0152
                               FILED 10-19-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD 22142
                  The Honorable Robert I. Brooks, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, Scottsdale
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee, Department of Child Safety
                        CANDACE G. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Maurice Portley1 joined.


C A M P B E L L, Judge:

¶1             Candace G. (“Mother”) appeals the termination of her
parental rights to three of her children based on the grounds of chronic
substance abuse and six- and nine-months’ time-in-care.2 See A.R.S. § 8-
533(B)(3), (8). Because the termination order is supported by reasonable
evidence in the record, we affirm. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223
Ariz. 86, 93, ¶ 18 (App. 2009).

                             BACKGROUND

¶2            Mother is the biological parent of Armando, born in 2014,
Adriana, born in 2017, and Arturo, born in 2019.3 Mother also has five other
children who are not involved in this appeal but have all been adjudicated
dependent regarding Mother based on her substance abuse and neglect
over the past 11 years.

¶3          In October 2019, the Department of Child Safety (“DCS”)
received a report that Mother tested positive for amphetamine and
methamphetamine both at a prenatal appointment while pregnant with
Arturo and shortly after Arturo’s birth. After Mother violated a DCS
“present danger plan,” DCS filed a dependency petition.

¶4            In March 2020, the superior court found the children
dependent and adopted a family reunification case plan. DCS provided
Mother with various rehabilitative and reunification services, but she failed
to successfully complete any of the services. By October 2020, she had



1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.
2      The children’s biological father is not party to this appeal.
3      Pseudonyms are used for the children to protect their identity.



                                      2
                        CANDACE G. v. DCS, et al.
                          Decision of the Court

completed only four substance-abuse tests—each positive for THC and two
were positive for methamphetamine.

¶5            In October 2020, the court changed the case plan to severance
and adoption. The following month, DCS filed a motion to terminate
Mother’s parental rights to Adriana and Arturo on the six-months’ time-in-
care ground and to Armando, Adriana, and Arturo on the statutory
grounds of chronic substance abuse and nine-months’ time-in-care. See
A.R.S. § 8-533(B)(3), (8). With DCS’s motion pending, Mother tested
positive for methamphetamine three more times—the last time in January
2021, shortly before the termination adjudication.

¶6            After the contested termination adjudication in April 2021,
the superior court found that Mother’s significant history of substance
abuse, her failure to successfully complete the offered services, and her
continued use of methamphetamine provided clear and convincing
evidence to support the statutory grounds for termination. The court also
found that it would be in the children’s best interests to terminate Mother’s
parental rights and proceeded to terminate Mother’s parental rights to the
children. Mother timely appeals.

                               DISCUSSION

¶7             Mother argues the superior court erred in finding DCS
proved by clear and convincing evidence the chronic substance-abuse
ground under A.R.S. § 8–533(B)(3).4 In support of her argument, Mother
maintains she is not a continuous methamphetamine user, that she
demonstrated a lengthy period of sobriety prior to Arturo’s birth, that she
self-referred for services to address her substance-abuse issues, and that she
now knows the triggers that prompt her relapses. Mother argues that she
has an action plan to address her triggers and avoid relapsing.
Additionally, Mother asserts she was ready and prepared to resume
custody of the children because she had stable employment and housing



4      Mother also argues the superior court erred by finding the six-month
and nine-month out-of-home placement grounds under A.R.S. § 8–
533(B)(8)(a) and (b). Because we affirm on the chronic substance abuse
ground, we will not address these arguments. See Jesus M. v. Ariz. Dep’t of
Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002). (“If clear and convincing
evidence supports any one of the statutory grounds on which the . . . court
ordered severance, we need not address claims pertaining to the other
grounds.”).


                                      3
                         CANDACE G. v. DCS, et al.
                           Decision of the Court

and had completed courses in parenting. Mother argues that “[u]nder these
circumstances,” DCS failed to meet its burden of proof.

¶8             As the trier of fact in a termination proceeding, the superior
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts.” Ariz. Dep’t of
Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004). We therefore view
the evidence and all reasonable inferences drawn from it in the light most
favorable to sustaining the court’s decision. Jesus M., 203 Ariz. at 278, ¶ 13.
We do not reweigh the evidence. See Lashonda M. v. Ariz. Dep’t of Econ. Sec.,
210 Ariz. 77, 81, ¶ 13 (App. 2005). “[W]e will affirm a termination order that
is supported by reasonable evidence.” Jordan C., 223 Ariz. at 93, ¶ 18.

¶9              “Parents possess a fundamental liberty interest in the care,
custody, and management of their children.” Kent K. v. Bobby M., 210 Ariz.
at 284, ¶ 24 (2005) (citing Santosky v. Kramer, 455 U.S. 745, 753 (1982); Michael
J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248, ¶ 11 (2000)). However, those
fundamental rights are not absolute. Kent K., 210 Ariz. at 284, ¶ 24. A court
may sever those rights if it finds one of the statutory grounds for severance
by clear and convincing evidence and that severance is in the child’s best
interests by a preponderance of the evidence.5 See A.R.S. §§ 8–533(B),
–537(B); Kent K., 210 Ariz at 281–82, 288, ¶¶ 7, 41.

¶10            The superior court may terminate parental rights under
A.R.S. § 8-533(B)(3) when “the parent is unable to discharge parental
responsibilities” because of her history of chronic substance abuse “and
there are reasonable grounds to believe that the condition will continue for
a prolonged indeterminate period.”6 Chronic substance abuse is long-
lasting but need not necessarily be constant abuse of drugs. Raymond F. v.
Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 377, ¶ 16 (App. 2010). Generally, a
parent’s “temporary abstinence from drugs and alcohol does not outweigh



5       Mother does not contest the superior court’s best-interests finding,
which is supported by the record.
6       To terminate parental rights on the chronic substance abuse ground,
the superior court “must also have found that [DCS] had made reasonable
efforts to reunify the family or that such efforts would have been futile.”
Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453, ¶ 12 (App. 2005).
Mother does not challenge the court’s finding that DCS made reasonable
reunification efforts and has therefore waived the argument. See State v.
Watson, 198 Ariz. 48, 51, ¶ 4 (App. 2000) (declining to address argument not
raised in opening brief).


                                       4
                        CANDACE G. v. DCS, et al.
                          Decision of the Court

[her] significant history of abuse or [her] consistent inability to abstain
during [the] case.” Id. at 379, ¶ 29.

¶11           Here, the superior court found that because of Mother’s drug
abuse, she is unable to provide safe and stable housing or appropriate
supervision for the children. The court also found Mother has used
methamphetamine for approximately 14 years and continues to do so. The
court noted that despite various periods of sobriety, Mother’s “positive
tests throughout this case demonstrate ongoing chronic use.” The court
found Mother’s chronic drug abuse would “continue for a prolonged and
indeterminate period due to [her] lack of current sobriety, failure to take
advantage of services, and lack of insight into [her] need for treatment.” The
court held DCS proved the chronic substance-abuse ground for termination
by clear and convincing evidence.

¶12             Reasonable evidence supports the superior court’s
termination order. Mother concedes she has a long history of substance
abuse—particularly of methamphetamine—which continued throughout
the dependency and termination proceedings. Mother is unable to
discharge her parental responsibilities because her continued substance
abuse significantly impairs her ability to parent, to identify and meet the
differing needs of her children, and to recognize safety threats to them.
Mother’s substance abuse has led to unstable income and housing, to at
least one of her children being substance-exposed at home, and to her
failure to visit or interact with the three children.

¶13            The record also supports the superior court’s finding that
Mother’s substance abuse will continue for a prolonged, indeterminate
period. Mother was unsuccessfully discharged from three substance-abuse
counseling programs. She did not show 30 days of sobriety (and, as a result,
never completed a psychological evaluation), and tested positive for
methamphetamine multiple times while her children were in DCS’s care—
most recently, two months before the termination hearing. A parent’s
failure to remedy her substance-abuse issues when faced with the imminent
loss of a child is evidence that she has not overcome her dependence on the
substance. See Raymond F., 224 Ariz. at 379, ¶ 29. Further, Mother’s
argument that she knows what triggers her relapses and has a plan of action
to address them is belied by the record. Mother tested positive for
methamphetamine three times after the conclusion of her therapy in
September 2020, and she attended only two out of five scheduled
substance-abuse treatment-sessions in February 2021. The court did not err
by finding DCS proved the chronic substance-abuse ground by clear and
convincing evidence.


                                      5
                     CANDACE G. v. DCS, et al.
                       Decision of the Court

                           CONCLUSION

¶14           We affirm the superior court’s termination of Mother’s
parental rights to Armando, Adriana, and Arturo.




                       AMY M. WOOD • Clerk of the Court
                       FILED:    JT

                                     6